DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The Instant application filed 03/16/2020 is a continuation of 16/292543, filed 03/05/2019, now U.S. Patent No. 10,595,228. 16/292543 is a continuation of 15/675951, filed 08/14/2017, now U.S. Patent No. 10,609,593. 15/675951 is a continuation of 14/691373, filed 04/20/2015, now U.S. Patent No. 9,769,702. 14/691373 is a continuation of 14/546053, filed 11/18/2014, now U.S. Patent No. 10,098,036. 14/546053 is a continuation of 13/710274, filed 12/10/2012, now U.S. Patent No. 9,021,021. 13/710274 claims Priority from Provisional Application 61/570724, filed 12/14/2011.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites the limitation, wherein the captured metadata includes request timing history, in line 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "aligned" in line 15 and elsewhere in claim 2 is a relative term which renders the claim indefinite.  The term "aligned" is not defined by the claim nor does the specification provide a standard for ascertaining the requisite degree. The term can be interpreted in many different ways such as matching, ordering, adjusting etc. therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the claim is vague and indefinite.
Claim 11 is rejected under the same rationale.

Allowable Subject Matter
Claims 2-19 are allowed over the prior art of record.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444